1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6
                                       DISTRICT OF NEVADA
7
                                                  ***
8
      TYRONE T. NALL,                                     Case No. 3:19-cv-00563-LRH-CBC
9
                                        Petitioner,                     ORDER
10           v.
11    RENEE BAKER, et al.,
12                                  Respondents.
13

14          Nevada state prisoner petitioner Tyrone T. Nall has filed a pro se habeas corpus

15   petition challenging the computation of his consecutive sentences (ECF No. 1-1). His

16   application to proceed in forma pauperis is granted. The petition is dismissed as

17   noncognizable on federal habeas review.

18          Nall is serving 10 consecutive sentences of 32 to 110 months (ECF No. 1-1). He

19   argues that the Nevada Department of Corrections improperly failed to apply statutory

20   credits toward sentences he has already expired or been paroled from. A state prisoner

21   is entitled to federal habeas relief only if he is being held in custody in violation of the

22   constitution, laws or treaties of the United States. 28 U.S.C. § 2254(a). Unless an

23   issue of federal constitutional or statutory law is implicated by the facts presented, the

24   claim is not cognizable under federal habeas corpus. Estelle v. McGuire, 502 U.S. 62,

25   68 (1991). A petitioner may not transform a state-law issue into a federal one merely by

26   asserting a violation of due process. Langford v. Day, 110 F.3d 1380, 1381 (9th Cir.

27   1996). Alleged errors in the interpretation or application of state law do not warrant

28   habeas relief. Hubbart v. Knapp, 379 F.3d 773, 779-80 (9th Cir. 2004). Nall presents a

                                                      1
1    state-law issue that is not cognizable in federal habeas corpus. Thus, the petition is
2    dismissed.
3             The court further notes that the claim is not cognizable in federal habeas
4    because success on the merits of this claim would not necessarily result in Nall’s
5    immediate or faster release as it would not necessarily result in a grant of parole.
6    Nettles v. Grounds, 830 F.3d 922, 935 (9th Cir. 2016).
7             The court will not issue a certificate of appealability, as reasonable jurists would
8    not debate the dismissal of this petition.
9             IT IS THEREFORE ORDERED that petitioner’s application to proceed in forma
10   pauperis (ECF No. 1) is GRANTED.
11            IT IS FURTHER ORDERED that the Clerk shall detach and file the petition (ECF
12   No. 1-1).
13            IT IS FURTHER ORDERED that the petition is DISMISSED as set forth in this
14   order.
15            IT IS FURTHER ORDERED that a certificate of appealability is DENIED.
16            IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and
17   close this case.
18
              DATED this 28th day of October, 2019.
19

20

21                                                       LARRY R. HICKS
                                                         UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28

                                                    2
